DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a CON of PCT/US2019/030068 04/30/2019
PCT/US2019/030068 has PRO 62/810,790 02/26/2019
PCT/US2019/030068 has PRO 62/777,697 12/10/2018
PCT/US2019/030068 has PRO 62/757,714 11/08/2018
PCT/US2019/030068 has PRO 62/737,647 09/27/2018
PCT/US2019/030068 has PRO 62/664,841 04/30/2018

	This corrected notice of allowance is made to correct a typographical error. Claims 51-56, 58-59, 61-62, 65-72, 100, and 102 are pending.
	The rejection of claim(s) 51, 53, 56, 58-59, 61-62, 65-71, 100 and 102 under 35 U.S.C. 102(a)(1) as being anticipated by Cacatian is withdrawn because Q4 and Q3 are both N in Cacatian’s compound.
	The rejection of claim(s) 51-52, 55, 56, 58-59, 61-62, 66-67, 68-72, 100, and 102 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Debien is withdrawn.  One of Debien’s compounds has both Q4 and Q3 as N, and each compound contains both R11 and R12 as H.
The rejection of claim(s) 51-52, 56, 58-59, 61-62, 66-67, 68-72, 100, and 102 under 35 U.S.C. 102(a)(2) as being anticipated by Du is withdrawn because Q4 and Q3 are both N in Du’s compound.
4 and Q3 are both N in the ‘120 compound.
The provisional rejection of claims 51-53, 56, 58-59, 61-62, 65-72.100, and 102 on the ground of nonstatutory double patenting as being unpatentable over claims 126-145 of copending Application No. 16/760,380 is withdrawn because Q4 and Q3 are both N in the ‘380 application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant's amendment and arguments are sufficient to remove all rejections made in the prior office action and to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623